This document contains some
                                pages that are of poor quality                   "~\ M QQ ^)^0
                                atthe time of imaging.                             / ^i \ 0 ^ ^
     |-Ll3a^r Lao( I P^Cc >>MyyJ


                                                                                                     Tt"*^CV^»*C-<«^**t.'




     I                  "   1                                                                J




     iTO re^ypr^e, ow yy^ ^ape*) .<f.Q^,.. .jA&yv^r •Q.f.-^W^X/HJ/^ "foC,., • .„




    .jo^ ^p VWvj c^u\a ^c&cf \a*4_ iV.lo . 9W^^,f\^.!^H'
    -1 **\ u;fi|ii^ ")W^ U-ft'J O^Cfe- *v\a(,e- -A-Q ^t^oai/ 1u^4 frji^ k-»

         ^OuJj^^X^-J^__|.0 <s^-0.* ,_                ,,, ,,.,.,.        ,., .


                                                                                 RECEIVED IN
                                                                   XOORTOPCRIWlNAtAPPEAtS-

                                                                                  -JUN-0 5-2015-

                                                                                Abet Acosta, Clerk


•                                                                       a




                                                             .. ..--'       '
                             DAYMON LAMAR JOHNS
                           1650164 Robertson Unit
                                12071 FM 3522
                        Abilene, Texas       79601-8799

June 1, 2015

The Honorable Sharon Keller
Court of Criminal Appeals of Texas
P.O. Box 12308 — Capitol Station
Austin, Texas  78711-2308

RE:   Daymon Lamar Jdliis v. The State of Texas
      Court of Crimiliai Appeals No. WR-74,833-01
      Court of Appeals No. 07-10-00303 & 07-10-00304
      Trial Court Case No.56,483-E& 58,725-E

TO THE MOST HONORABLE PRESIDING _JUDGE:                                       ])W s
      I have been appealing a possession of. drugs charge in the above referenced
cases for some time now and have heard no results or opinions from the courts in
any form, other than the Court of Criminal Appeals notice that my Petition for a
Writ of Habeas Gsrpus had been dismissed on November 3, 2010, because my appeals
had then been pending. Regarding:tfes offenses for which I have been incarcerated
I seek relief on the basis that I am actually innocent, and I was tricked, brib
ed, coerced andf compelled into entering a guilty plea, in total disregard ©f my
rights under the laws and Constitutions of Texas and the United States. I was
abused and used for practice of the application of unlawful tactics, and taken
advantage of, solely for the prosecutor to get a conviuction and justice he dis
regarded, ignored, and damned. This has resulted in the cost of my freedom, and
for a crime I did not ccwnit. I was coerced and compelled into entering a guil
ty plea through threats and scare tactics by the district attorney and the jsjfllge
of the court himself.
       I was visiting in the home of a friend that had had drugs in the house un
beknownst to me. The drugs found by the searching officers had been found hid
den in a closet and other places not in plain sight, they were not immediately
visible for I had not seen them — I was sitting in the living room only visit
ing the homeowner. I was charged with a possession of drugs that were not even
in ray possession, either actual or constructive. The home-owner was charged al
so with the possession of the same drugs. I had repeatedly requested that I be
tried by a jury, bat_Judge Ifoodbourn was not hearing it, and totally ignored my
requests for a trial on three separate occasions, and forced ase to remain in the
Potl@r?* County Jail because I had been adamantly refusing to take a fall for any
offense that I had not coaimitted. My court-appointed attorney, Lynda Smith, was
just as culpable in having me convicted for a crime I had not committed, instead
of striving to see that justice prevailed. She later made a comment ma a phone
conversation I had with her, telling ete that if the drugs were mine, I needed to
confess because the Judge had told her that he was fed up with me denying that I
had anything to do with the drugs found in someone else0® house, and her knowing
perfectly wall that I had not even known of the drug's presence in the house!
      The 108th District Court refused to give me a fair trial and compelled and
coerced me into pleading guilty to an offense of which I was completely innocent



                                       -1-
of any involvement whatsoever.   Due to my young age at the time of my arrest (19
years old), and not understanding the court and criminal justice system, the DA,
the_Judge, and ray ©sn attorney scared me and coerced ma into pleading guilty and
admitting to something of which I was innocent, by promising me that I was going
to be given probation and so prison time. I did not fully understand that by me
pleading as my attorney and the Judge instructed, I would end up in prison for a
crime with which I had not been involved with. I was taken advantage of because
of my age and of not understanding the law and its procedures. I was very, very
scared,    and more than just a little afraid, because of what I was being told%
and how I was being treated in the jail.
      My mother has tried to find out from the Amarilio Police Department exact
ly what I was being charged with, and what evidence was being used to obtain any
conviction when there had been no drugs found on my person, but only in the boose
of a friend I was visiting. The police officer told my mother that they did not
have the evidence anymore — s©,.was it destroyed? Or maybe it never had even
existed?
      I had been on probation at the time of my arrest for the possession charge
and that resulted in me being charged as having violated my probation. The pro
bation was for a chatsetsf evading arrest in a motor vehicle when I was a teenag
er.   I had just about completed the probation when I was arrested for the drugs
possession.   I would have not even been in that house had I known that there was
drugs in it. While I was being held in the Potter County Jail for a ridiculous
ly long period, my attorney continued to badger me into admitting guilt and her
telling me that I would be released, and be given probation that would be served
concurrently with the probation I was already on. But I persistently continued
to ask foravjfry trial. Because of being misled and lied to by the Court's of
ficers and its Judge, I pled guilty with the understanding that I would not have
to serve any more jail time — I would only have to continue on probation. This
obviously was not the case, and I was totally lost in what happened after I fol
lowed the attorney's    instuctions.   I feel as though I had been taken an unfair
advantage of because of my lack of education and understanding of what my plead
ing guilt to an offense of which I was innocent would result in.    I did not ful
ly understand and appreciate the consequences of my pleading guilty. My counsel
told me that whatever happened, I could appeal the charges, conviction, and sen
tence.   She was not in the least concerned with my well-being or of what would
happen to me in the event I agreed to enter a guilty plea, even where she was
cognizant of the fact that I had not known of the existence of the drugs in that
house in which I was merely a visitor. She also told me that she was going "to
work with the Judge" to "add to" my probation so that I would not get jail time.
I signed for the probation because I had been misled by her and I was afraid to
request a jury trial again after the last episode I had had with the Judge. But
after everything was said and done, after I had follfeed my attorney's instruc
tions and pleaded guilty, I was told I could not appeal because I entered a plea
of guilt. I did not receive any of the promises made to rate to compel me to pled
guilty.
      I need assistance in how I can have this injustice *g®rrected.   Even were I
to parole tomorrow, I have no one to whom I can turn to continue to fight again
st this manifest injustice. I have no appeal attorney, no representative, thus,
I write to you today, Lady Justice, to ask for guidance or direction for having
my case properly reviewed. I do not understand all the documents and papers the
Court and attorneys had me sign, and need assistance so I can better understand
the charges, options, consequences, procedures, etc.    I am asking if you will at
least point me in the right direction, because I am totally lost in the Criminal



                                       -2-
Justice System's maze of appellate and postconviction procedures and remedies. I
want to have my conviction and sentence reversed, overturned, and expunged com
pletely from my records. I am having a really hard time dealing with the reali
zation that the judicial system has failed, it doesn't work as I had been taught
and brought up to believe — I was innocent, I declared it over-and-over to the
Court, but instead of being accorded a trial as justice would demand, I was lied
to, abused, and exploited by the Court so that the judge could make his consti
tuents happy so that they v,/ould re-elect him when seeing that he was "tough-on-
crime." I don't know how it can happen that I can be charged and convicted of a
crime that I never committed, where I never had drgus in my actual or construc
tive posasession at ASY time. In reviewing the police reports it would be seen
that I-was "mentally slow," which can also be proven through my school records.
All of my life I have had to contend with comments that were directed at me like
"his elevator doesn't go to the top floor," or "he isn't the brightest lightbulb
in the chandelier," or "he isn't playing with a full deck," so yeah, I have most
likely than not, heard them all. The inmate that has helped roe draft this let
ter has assisted quite a few inmates with their cases. He advised against send
ing this letter to you, telling me that it was an inappropriate communication —
but it is what I wanted to do.   He also let me read a whole bunch of articles he
has about Americans that have been wrongly convicted, and then exonerated.     Read
the PRISON LEGAL NEKS (subscription card enclosed), or the CRY JUSTICE NOW NEWS,
P.O. Box 197 New Bloomfield, MO 65063-0197, and you will better appreciate know
ing how prevalent is the trend of convicting the innocent in America. The final
result of my limited education and total lack of understanding of the criminal
justice system was my agreeing to plead guilty on the promise that I was going
to be givm probation and I was going to go home. I just HAD to get out of JAIL
so I could get away from those in there who had been threatening to do things to
me that were against nature and my beliefs.
      I have been trying to appeal this case for the past five years and still I
have heard nothing whatsoever from any of the courts. If there is not relief I
can obtain in this case, pltes®* let me know something. I do have factual evi
dence that I was NEVER in possession of the alleged drugs, and the police report
will prove this up. I also have proof that I was made promisesj, in order to ob
tain a guilty plea., promises that were not fulfilled or kept. Is it possible to
sue Potter County and the Court by proving I was not in possession of the drugs,
and had no knowledge of the drug's existence; and showing that I was compelled
and coerced into pleading against my wishes, because offeing made promises that
had not been kept or fulfilled? And where it all resulted in my being imprison
ed for an offense that I had NOT committed? I am asking for information on what
rights I have for having this case overturned, and if there are any actions that
are   available   for bringing suit for a wrongful incarceration. .You may contact
ray mother for additional information if it is needed —
       Ms. Johnson;     2023 Oak Drive;        Amarillo, Texas     79107
       Of course,    I ask that you contact me at the address given in the letter
head of this letter.
      .Your Honor, I thank you so very much, in advance, for whatever it is that
you do to help me with this issue.

                                              Very respectfully, I will always be,
                                                  Your obedient servant,




                                              Daymon Lamar Johns

                                        -3-
     Exonerations                of        Americans               Wrongly
     Convicted of a Crime Hit Record Number
     The National Registry     gain, in which a lesser   restroom, and pre
     of Exonerations said      sentence was prom         vented her from hav
                                                                                   Special points of interest:
     87 prisoners were ex      ised in exchange for a    ing food or water. She
                                                                                   •>   Wrongly Convicted   Pg.2
     onerated, the highest     guilty plea.              spent eight years in
     ever totaled. About       Gross found that no       prison.                   o Unfair Phone Charges for
                                                                                        Inmates & Meet the Medical
     two-thirds of the 87      crime occurred in 27      Other findings from            Company             Pg-4
     exonerations involved     of the cases. Examples    the report showed the
     rape and/or murder        of these mistakes in                                • Testimony          Pg.6& 7
                                                         number of exonera
     convictions.              cluded:                   tions resulting from      " Sermon                 Pg-8
     Many of the over          •Joseph Awe of Wis        DNA evidence was
                                                                                   o Privatizing American
in   turned convictions        consin, who served        down again, which has       Prisons System       Pg.9
     were a result of false    nearly three years in     been the case since

     confessions coming to                               2009.
                               prison for arson until
     light or the discovery                              "I think some DNA ex
                               officials realized the
     that no crime was ac                                onerations will keep
                               fire was an accident.
     tually committed.                                   happening, but not in                 Please
                               • Nicole Harris of Illi
     "In a steady number                                 the numbers we saw
                               nois who was con
                                                         10 or 15 years ago,"       Send All Letters
     of cases we make hor
                               victed of murdering       Gross said. "If the
     rible mistakes," report                                                            And Subscrip
                               her four-year-old son,    other trends continue,
     author Samuel Gross,
                               who it turned out ac      they'll become a
     a law professor at                                                                           tions
                               cidentally suffocated     smaller fraction of all
     the University of
     Michigan, told U.S.
                               while playing with his    exonerations as time           For Cry Justice
     News & World Report.      brother. It was deter     goes on."
     Seventeen percent of      mined that Harris had     Gross partially credits           Now News
     those exonerated had      been coerced into         law enforcement or
                                                         ganizations for the                       To
     at first pleaded guilty   pleading guilty by Chi
     to a crime they did       cago police, who—         report's findings, as
                                                                                         P.O. Box 197
                                                         38% of the exonera
     not commit. This usu      during 27 hours of
     ally occurred because     questioning—pushed        tions were initiated by   New Bloomfield,
     the defendant was                                   such groups.
                               and threatened her,
     offered a plea bar                                                             MO.65063-0197
                               forbid her to use the
 Page 2                                                                                                 Cry Justice Now News




  A wrongly convicted Seattleman who spent 10 years in            bar was charged with burglary and robbery. A KingCounty
prisonafter beingconvicted of robbery and burglary has            jury convicted him solely on the basis of eyewitness testi
beenreleased. Brandon Olebarwas releasedfromprison                mony and sentenced him to 161/2 years in prison, accord
after theInnocence Project Northwest persuaded King               ing to an Innocence Project statement. Project Director Jac
 County prosecutors to re-examine his conviction, which was       queline McMurtrie said the two law students tracked down
 based solely on eyewitness testimony, Two students from          and interviewed three of the assailants, who signed sworn
 the Innocence Project Northwest, which is based at the Uni       statements admitting their involvement and denying that
versity of Washington LawSchool, pulled togetherevidence          Olebar was present during the attack. Working with attor
that Olebarwas not among the peoplewho in February 2003           ney Fernanda Torres, they presented the new evidence to
broke into the home of his sister's boyfriend and pistol-         Mark Larson, the King County chief criminal dep
whipped and beat the man unconscious. The victim said as          uty prosecutor. After interviewing the same people, Satter-
many as eight attackers beat him for more than 10 minutes         berg's office moved to vacate the conviction and dismissed
and he recognized Olebar's sister as one of them. The victim      the charges. Olebar, 30, was released "Eyewitness misidenti-
later identified Olebarfrom a photo montage. Despitethe           fication is the single greatest cause of wrongful convictions,"
fact that he did not have a facial tattoo and had an alibi, Ole   IPNW Policy Director Lara Zarowsky said.


INNOCENCE: Another Exoneration from Death Row
Reginald Griffin, a former death row inmate from                  Prosecutors withheld evidence that guards had confis
Missouri, became the 143rd person in the U.S. to be               cated a sharpened screwdriver from another inmate,
exonerated and freed from death row since 1973, after             Jeffrey Smith, immediately after the stabbing. Both of
the state dismissed all charges related to his death              Griffin's co-defendants consistently said the third per
sentence on October 25. Griffin had been sentenced to             son involved in the crime was Smith, not Griffin.
death for the murder of a fellowinmate in 1983. His               Cyndy Short, the current lead attorney for Griffin,
conviction was overturned in 2011by the Missouri                  said, "Reggie and his family are overjoyed. This has
Supreme Court (Griffin v. Denney) because the state               been a massive weight upon them all for three dec
had withheld critical evidence. Griffin's conviction re           ades." Griffin is the 4th person exonerated from death
lied on the testimony of two jailhouse informants who             row in Missouri, and the first in the country in 2013.
receivedbenefits in exchange for their testimony.




Arthur Carmona                                                    From the beginning, Arthur maintained his innocence.
Convicted of armed robbery, 2 counts, and convicted,              Family members and supporters started a campaign
sentence tol2 years and released after serving 2 years.           for his release, and began raising money. A Weekly and
A 16 year old student was walking to a friend's house             Los Angeles Times columnist, Dana Parsons began
when he noticed a helicopter circling directly above              poking holes in the case and eyewitnesses recanted
him. Seconds later, he was stopped at gunpoint by po              their testimony, On August 22nd, an Orange County
lice. Arthur was not wearing dark clothing or a cap,              Superior Court considered the overwhelming evidence
according to the complaint. Witnesses to both robber              that Carmona had been wrongfully convicted of both
ies were brought to the scene of Arthur's arrest. They            crimes and ordered his release with the agreement of
could not identify him at first, but when police asked            the DA, but only after a stipulation that he would not
Arthur to put on the cap and a jacket, witnesses made             sue them or the police.
the identification. Two hours after the two.robber-               Arthur was murdered in 2008 while leaving a party
ies he was arrested. Tried as an adult, was convicted             with friends.
and sentenced to 12 years based largely on the wit
ness statements.
                                                                       To mail as
                                                                        postcard
                                                                        place 340
                                                                       stamp here




WOW!
   Bonuses for 2, 3                         Prison Legal News
      and 4 year                            POBox 1151
    subscriptions!                          Lake Worth, FL 33460
SUBSCRIBE NOW!
   Referred by 34092


Order and subscribe online atwww.prisonlegalnews.org or by phone: 561-360-2523
            -» Subscription Bonuses «-                                    To be sent information about
                                                                             the BOOKS that can be3
2 year subs get 2 bonus issues for 26 total!                              chosen as a bonus for 3 and 4
3 year subs get 4 bonus issues for 40 total!                            year PLN sub INSTEAD of extra
4 year subs get 6 bonus issues for 54 total!                               issues, check the box below.

                    6 MONTH        1 YEAR     2            3 YEARS     4 YEARS
                                                  YEARS                                Prisoners can pay
Prisoner                 $18          $30          $60         $90        $120          with new stamps

Individual        Not avail.          $35          $70        $105         $140          OR PRE-STAMPED

                                                  $180        $270         $360             ENVELOPES.
Professional      Not avail.          $90


Renewal •                        New Subscription •                            Change of Address •
Allow 4-6 weeks for delivery offirst issue orfor renewal orchange ofaddress to reflect on label.
Please send information about PLN, the books itsells, and its 3&4year sub book bonuses! •

Name.                                                                              DOC#

Org/Inst.
Address _                                                                  Suite/Unit.

City/State/Zip.
Use this card tosubmit aCOA orinfo request by writing your return address onthe other side and use a 34tf stamp.
Send this form and payment to: Prison Legal News, PO Box 1151, Lake Worth, FL 33460